The order in so far as it denies plaintiff’s motion to examine the defendant upon the subjects set forth in paragraph 5 of the notice of motion, and for the production of books, papers and income tax returns for tho years 1917 to'1922, is reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. We are of opinion that tho examination sought tends to disclose the benefit which the defendant has actually received as a result of the services rendered to him b.y plaintiff’s assignors. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur. Settle order on notice.